Name: Commission Regulation (EEC) No 788/83 of 5 April 1983 amending Regulation (EEC) No 3515/82 concerning the opening of a standing invitation to tender for the export of 50 000 tonnes of barley by the Irish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/ 12 Official Journal of the European Communities 6 . 4 . 83 COMMISSION REGULATION (EEC) No 788/83 of 5 April 1983 amending Regulation (EEC) No 3505/82 concerning the opening of a standing invitation to tender for the export of 50 000 tonnes of barley held by the Irish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 3505/82 (4) opened a standing invitation to tender until 25 May 1983 for the export of 50 000 tonnes of barley held by the Irish intervention agency ; Whereas in its communication of 25 March 1983 Ireland informed the Commission of its intention to set 6 April 1983 as the date for the final partial tender ; Article 1 Article 4 (2) of Regulation (EEC) No 3505/82 is replaced by the following : '2 . The time limit for the submission of offers for the final partial tender is 6 April 1983 at 1 p.m . (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3 ) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L 368 , 28 . 12 . 1982, p . 12.